DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 2-7 are pending, Claim 1 has been cancelled, claim 2 is withdrawn, claims 3-7 are new. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Applicant’s election without traverse of Species AII, BI, and CIII (FIGs 4, 2, and 11A) in the reply filed on 04/25/2022 is acknowledged.
Claim Objections
Claims 3-7 are objected to because of the following informalities:  
Claim 3 line 5 “the ring mount device operable to be overgrown” appears to be missing a word and should be –the ring mount device is operable to be overgrown--.
Claim 7 “comprises of a wire” appears to have a typographical error and should be –comprises a wire--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 6 recites that the mount device is operable to support coral propagule or anchoring additions based on size, morphology, or nursery structure, and planting location or conditions. This does not appear to be disclosed or described in the specification in a way to describe the claimed limitations of claim 6.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 line 6 “the coral propagule’s tissues or skeleton, or both” lack antecedent basis, and examiner suggests this be changed to –a tissue, skeleton, or both of the coral propagule--.

Claim 4 line 2 “overgrown coral” is indefinite since it is unclear if this overgrown coral is the same as the “coral propagule” or different.

Claim 6 is indefinite since it describes the mount device being operable to support coral propagule or anchoring additions based on a number of predetermined qualities of the coral or environment. However, the specification does not describe what structure is performing this function or how applicant intends the mount device to be “operable” based on a particular quality or environment. As best understood from the specification, drawings, and overall disclosure, it appears the ring mount device is usable with a variety of different types of coral and in a variety of environments. It does not appear the ring mount is in any way operated differently based on these features. The claim was examined as best understood such that it has the structure as described in the method and is therefore capable of providing the intended function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20050022749 A1) to Amblard.
In regards to claim 3, Amblard anticipates a method of securing a coral propagule into a nursery structure, comprising the steps of: securing the coral propagule (Amblard; 8) to a ring mount device (Amblard; head 14); and securing the ring mount device into an elevating coral nursery system to heal and grow coral (Amblard; see FIGs 3, 5, and 6 where 8 connected to 14 is fastened to an elevated nursery system), wherein the ring mount device operable to be overgrown, by coral, to permanently secure it into the coral propagule's tissues or skeleton, or both (As coral grows, the ring 14 will eventually be overgrown, which is why the ring is separable from the other components of the nursery such that it can be moved).

    PNG
    media_image1.png
    598
    451
    media_image1.png
    Greyscale

In regards to claim 6, Amblard anticipates the method of claim 3, wherein the ring mount device is operable to support the coral propagule or anchoring additions based on: a predetermined coral propagule size, morphology, or nursery structure; and planting location or conditions (Amblard; 14 is capable of supporting or anchoring additions based on the size, morphology, or nursery structure [0055] where 14 can be various shapes to accommodate different animals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20050022749 A1) to Amblard in view of (FR 3068865 A1) to Lourie.
In regards to claim 4, Amblard teaches the method of claim 3, further comprising the steps of: removing the ring mount device with overgrown coral from the elevating nursery system (Amblard; see FIGs 3, 4, 5 where 14 is removable).
Amblard fails to teach through-inserting a male fastener through the ring mount device, wherein the ring mount device is physically secured to a natural or artificial substrate.
Lourie teaches through-inserting a male fastener through the ring mount device (Lourie; see FIGs 7-8 where male fastener 11, 10 fastens 17 to substrate 2), wherein the ring mount device is physically secured to a natural or artificial substrate (Lourie; substrate 2).

    PNG
    media_image2.png
    712
    828
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amblard such that the grown undersea animals, such as corals, are fastened to the substrate such as a seafloor with the use of male fasteners. The motivation for doing so would be to securely fasten the base to places which may have current or undersea movement without it falling over or being swept away.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20050022749 A1) to Amblard in view of NPL “Securing Propagated Corals” 2008, Calfo.
In regards to claim 5, Amblard teaches the method of claim 3, but fails to teach it further comprising adding a coral-securing wire, line, or tie to the ring mount device.
Calfo teaches further comprising adding a coral-securing wire, line, or tie to the ring mount device (Calfo; “Tying, Banding, and Stitching Coral” where the use of thread or wire can be used to secure coral).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amblard to include the step of securing the coral with wire, line, or tie as taught by Calfo. The motivation for doing so would be to use an inexpensive and easy method of securing the coral, ensuring the fragment isn’t lost or falls off during the growth cycle.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20050022749 A1) to Amblard in view of (US 20170196206 A1) to Ross.
In regards to claim 7, Amblard teaches the method of claim 3, but fails to teach wherein the ring mount device comprises of a wire, line, clip, or clamp addition for securing it into the nursery structure.
Ross teaches wherein the ring mount device comprises of a wire, line, clip, or clamp addition for securing it into the nursery structure (Ross; wire, line, see 203, 204 and FIG 2).

    PNG
    media_image3.png
    645
    592
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a tie to secure the coral base of Amblard to the nursery structure as taught by Ross. The motivation for doing so would be to use an inexpensive material to secure the base of Amblard. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030111020 A1 to Targotay teaches an elevated undersea culture device with rings that can be mounted to the elevated structure.
KR 20080081678 A to Yoon teaches the elevated undersea culture system.
US 20120096570 A1 to Tran teaches base for propagating aquatic animals, the base being a ring shape mount configured to be overgrown by the propagule. 
US 20170196206 A1 to Ross (used in the rejection above) additionally teaches a ring mount (the wire shaped into a ring to mount the coral) and an elevated nursery structure. Ross can be used as a 102 for the current claim 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647